 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT FOR THE
 8                                WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE

10 JING JING LIN,                                         NO. C18-1620 RSM
11                                                        STIPULATION AND ORDER OF
                                                          DISMISSAL
12                                 Plaintiff,
13               v.

14
     KIRSTJEN NIELSEN, et al.,
15
16                                Defendants.
17
18            The parties hereby stipulate and agree as follows:

19            This matter is resolved and may be dismissed with prejudice and without costs or fees to any
     party.
20
21
22
23
24
25
26
27
28

      STIPULATION FOR ORDER OF DISMISSAL                                        UNITED STATES ATTORNEY
                                                                                1201 PACIFIC AVENUE, SUITE 700
      No. C18-1620 RSM 1                                                         TACOMA, WASHINGTON 98402
                                                                                        (253) 428-3800
 1    Respectfully submitted and presented by,
 2    Dated this 13th day of February, 2019.
 3
        BRIAN T. MORAN
 4      United States Attorney
 5
        /s/ Patricia D. Gugin                    /s/ Jing Jing Lin
 6      PATRICIA D. GUGIN, WSBA # 43458          JING JING LIN
        Assistant United States Attorney         209 Kay Ave.
 7      United States Attorney’s Office          Burlington, WA 98233
 8      1201 Pacific Avenue, Suite 700           929-231-2263
        Tacoma, Washington 98402                 E-mail: Dennislin2013@hotmail.com
 9      Phone: 253-428-3832
        E-mail: pat.gugin@usdoj.gov              Plaintiff Pro Se
10
11      Attorneys for Defendants

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION FOR ORDER OF DISMISSAL                             UNITED STATES ATTORNEY
                                                                    1201 PACIFIC AVENUE, SUITE 700
     No. C18-1620 RSM 2                                              TACOMA, WASHINGTON 98402
                                                                            (253) 428-3800
 1
                                        ORDER
 2
 3         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 4         IT IS FURTHER ORDERED that the case is dismissed with prejudice and without costs or

 5 fees for any party.
 6
 7
           DATED this 14th day of February 2019.
 8
 9
10
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION FOR ORDER OF DISMISSAL                                 UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVENUE, SUITE 700
     No. C18-1620 RSM 3                                                  TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
 1                                CERTIFICATE OF SERVICE
 2
                  The undersigned hereby certifies that he/she is an employee/contractor in the
 3
     Office of the United States Attorney for the Western District of Washington and is a person
 4
     of such age and discretion as to be competent to serve papers.
 5
                  It is further certified that, on this date, I electronically filed the foregoing with
 6
     the Clerk of the Court using the CM/ECF system, which will send notification of such filing
 7
     to the following CM/ECF participant(s):
 8
 9
   Jing Jing Lin
10 Dennislin2013@hotmail.com
11
12                I further certify that on this date, I mailed by United States Postal Service the
13 foregoing to the following non-CM/ECF participant(s)/CM/ECF participant(s), addressed as
14 follows:
15
                  -0-
16
           Dated this 13th day of February, 2019.
17
18
19                                              /s/ Rebecca L. Clauson
                                                Rebecca L. Clauson, Legal Assistant
20                                              United States Attorney’s Office
21                                              1201 Pacific Ave., Suite 700
                                                Tacoma, WA 98402
22                                              Telephone: (253) 428-3800
23                                              E-mail: Rebecca.clauson@usdoj.gov
24
25
26
27
28

      STIPULATION FOR ORDER OF DISMISSAL                                     UNITED STATES ATTORNEY
                                                                             1201 PACIFIC AVENUE, SUITE 700
      No. C18-1620 RSM 4                                                      TACOMA, WASHINGTON 98402
                                                                                     (253) 428-3800
